         Case 8:20-cv-03290-PJM Document 65 Filed 12/10/20 Page 1 of 6


                             i
                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND
                                    Southern Division



ROBERT ROTHMAN et al.

                       Plaintiffs,

       - against-                                  Case No. PJM-20-3290

DANIEL SNYDER

                       Defendant.




      FINDINGS OF FACT AND LAW IN SUPPORT OF SEALING COMPLAINT
                              &ORDER

                                      FINDINGS OF FACT

       1.      On November 13, 2020, Plaintiffs filed a Motion to Seal Entire Record (Dkt. No.

2), moving pursuant to Federal Rule of Civil Procedure 5.2(d)-(e), Local Rule 105.11 (D. Md.),

and the Court's inherent power to manage its docket, for an order sealing the entire record and all

pleadings filed in the above-captioned matter.

       2.      Pursuant to Local Rule 105.11, the Court placed the entire docket under seal,

including the Complaint.

       3.      There is no prior order sealing the same materials in the pending action.

       4.      The Court has not ruled on the Motion to Seal for at least fourteen (14) days after

it was entered on the public docket, to permit the filing of objections by interested parties.

       5.      The Washington Post filed a Motion to Intervene for the Purpose of Obtaining

Public Access (Dkt. No. 39), which the Court granted (Dkt. No. 63).
         Case 8:20-cv-03290-PJM Document 65 Filed 12/10/20 Page 2 of 6



        6.     The Court heard oral argument on Plaintiffs' Motion to Seal and the Washington

Post's objections thereto on December 8, 2020 (Dkt. No. 61).

       7.      The Court has considered the Motion to Seal, the Washington Post's objections to

same, and the papers submitted by the parties and Intervenor the National Football League in

connection with same, pursuant to Local Rule 105.11.

       8.      On December 10, 2020, in accordance with the. Court's memorandum order of

December 8, 2020 (Dkt. No. 63), Plaintiffs and Defendant submitted proposed redacted versions

of the Complaint to the Court by email.

       9.      The redacted portions of the Complaint concern a Confidential Proposal made by

third parties to purchase Plaintiffs' stock in Washington Football Inc. ("WFI"), and the negotiations

between Plaintiffs and Defendant Snyder related to that confidential proposal.

        10.    Having reviewed the submissions of the parties, the Court finds that they have

established that the contents of the Confidential Proposal and discussion among the parties, or

between any of the parties and the prospective purchasers, concerning the Confidential Proposal

are sensitive business information, the disclosure of which would cause Plaintiffs harm and put

them at a competitive disadvantage.

        11.     The Confidential Proposal expressly provides that the existence of the Confidential

Proposal, its terms, and negotiations ·related to the Confidential Proposal must be kept strictly

confidential and cannot be disclosed to third parties. Dkt. 9-7 (Confidential Proposal); Dkt. 9-2

(Rothman Deel.)~ 13.

       12.     The Court further finds that Plaintiffs have established that failure to keep

confidential the Confidential Proposal's terms and the negotiations between the parties related to

the Confidential Proposal could jeopardize the potential transaction that is the subject of the
          Case 8:20-cv-03290-PJM Document 65 Filed 12/10/20 Page 3 of 6



Confidential Proposal. Plaintiffs have demonstrated that they might well be placed at a competitive

disadvantage if such information was disclosed, because disclosure would likely cause the

potential purchasers to withdraw their offer, and at the very least could jeopardize the prospects

for consummation of the transaction. Dkt. 9-2 (Rothman Deel.)       if 11; Dkt. 22 (Schar Deel.) if 6;
Dkt..22 (Smith Deel.) if 8. ,

                                     CONCLUSIONS OF LAW

        13.     The Court has the power to seal to prevent the discovery of confidential information

to the public. Federal Rule of Civil Procedure 5.2(d) states, "The court may order that a filing be

made under seal without redaction. The court may later unseal the filing or order the person who

made the filing to file a redacted version for the public record." This Court's Local Rule 105.11

provides that"[a]ny motion seeking the sealing of pleadings, motions, exhibits, or other documents

to be filed in the Court record shall include (a) proposed reasons supported by ,specific factual

representations to justify the sealing and (b) an explanation why alternatives to sealing would not

provide sufficient protection."

        14.     Local Rule 105.11 "endeavors to protect the·common law right to inspect and copy

judicial records and documents, Nixon v. Warner Commc'ns, Inc., 435 U.S. 589, 597, 98 S.Ct. ·

1306, 55 L.Ed.2d 580 (1978), while recognizing that competing interests sometimes outweigh the.

public's right of access, In re Knight Publ'g Co., 743 F.2d 231, 235 (4th Cir. 1984)." Butler v.

DirectSAT USA, LLC, 876 F. Supp. 2d 560, 576 (D. Md. 2012).

        15.     Plaintiffs, in their Motion to Seal, their accompanying Memorandum of Reasoning

and Authorities, and their response to the Washington Post's Motion to Intervene, have established

(a) a proper basis for sealing the redacted portions of the Complaint, (b) the potential for a clearly

defined injury should redacted portions of the Complaint become public, and (c) why a less

restrictive alternative to sealing is not available.
         Case 8:20-cv-03290-PJM Document 65 Filed 12/10/20 Page 4 of 6



        16.     Plaintiffs have satisfied their burden of proving under Local Rule 105.11 that the

redacted portions of the Complaint contain confidential information that is entitled to protection.

The proposed redacted portions of the Complaint, as slightly modified by the Court, concern the

terms of the Confidential Proposal and negotiations between the parties related to the Confidential

Proposal. The redacted portions of the Com_rlaint therefore contain confidential business

information. See, e.g., Barimah v. Bank of Am., Inc., 2016 WL 4089564, at *8 (D. Md. Aug. 2,

2016) (sealing documents that contain confidential business information regarding a party's

procedures in investigating a fraud claim); Dorsey v. TGT Consulting, LLC, 888 F. Supp. 2d 670,

690 (D. Md. 2012) (sealing information considered to be trade secrets); Padco Advisors, Inc. v.

Omdahl, 179 F. Supp. 2d 600, 614-15 (D. Md. 2002) (sealing exhibits on the grounds that the

exhibits contain valuable trade secrets that the parties have a significant interest in protecting).

        17.    Public disclosure of the redacted information would cause injury to Plaintiffs by

revealing information about the Confidential Proposal that would jeopardize the transaction at

issue. Disclosure of the existence of the Confidential Proposals, its terms, and the confidential

negotiations might risk having the entire Confidential Proposal cancelled. Dkt. 9-2 (Rothman

Deel.) ~ 11; Dkt. 22 (Schar Deel.) ~ 6; Dkt. 22 (Smith Deel.) ~ 8. Disclosure of a "potential

transaction" between Plaintiffs and third parties "could allow others to obtain a competitive

advantage and, accordingly, the court concludes that this risk constitutes an overriding interest to

the public's right of access to these documents." Kantsevoy v. LumenR, LLC, 2017 WL 11456498,

at *5 (D. Md. Nov. 27, 2017).

        18.    Furthermore, disclosure of the negotiations could have a chilling effect on the

negotiation, just as Federal Rule of Evidence 408 reflects that disclosure of settlement negotiations

can have achilling effect on·those negotiations.
         Case 8:20-cv-03290-PJM Document 65 Filed 12/10/20 Page 5 of 6



        19.    Furthermore, the Confidential Proposal concerns business information of third

parties to this dispute: the potential purchasers of Plaintiffs' stakes in WFI. The identity of the ·

potential purchasers should remain under seal, because disclosure of their identities and the

Confidential Proposal may jeopardize the potential transaction. See Dkt. 9-2 (Rothman Deel.)~ 11;

see also Sky Angel U.S., LLC v. Discovery Commc 'ns, LLC, 95 F. Supp. 3d 860, 882 (D. Md. 2015)

(sealing information concerning plaintiff's "relationships with third parties, including estimated

revenue streams, negotiations, favorable contract terms, and other commercially sensitive

information"), aff'd, 885 F.3d 271 (4th Cir. 2018).

       20.     Any leaks to the media that may already have occurred do not nullify Plaintiffs'

overriding interest in keeping the Confidential Proposal confidential. See In re Roman Catholic

Archbishop of Portland in-Oregon, 661 F.3d 417, 428 (9th Cir. 2011) ("[E]ven after accurate

confidential information has been disclosed in national newspapers, the subjects of such leaked

confidential data retain[]
                   .
                           their
                             .' interests in preventing further disclosure."); In re Estate of Martin
Luther King, Jr., Inc. v. CB!f, Inc., 184 F. Supp. 2d 1353, 1364 (N.D. Ga. 2002) ("[S]everal cases

suggest, at least inferentially, that sealed or confidential documents do not become matters of

public record simply because they are leaked to m~mbers of the public, ... or even where they are

actually reported by the press and widely disseminated in another medium." (citations omitted)).

       21.     Plaintiffs have demonstrated that there is no less restrictive alternative to sealing

the redacted portions of the Complaint. The redactions to the Complaint, as slightly modified by

the Court, are tailored and limited to the sensitive information therein, and the unredacted portions
                            '·
of the Complaint provide sufficient information to the public regarding the nature of the parties'

dispute. The limited redacHons serve to safeguard Plaintiffs' rights and legitimate interest in

keeping such information private.
        Case 8:20-cv-03290-PJM Document 65 Filed 12/10/20 Page 6 of 6



                                             ORDER

       Accordingly, it is this 10th day of December 2020, by the U.S. District Court for the District

Court of Maryland, ORDERED that the original Complaint (Dkt. No. 1) shall remain SEALED.

It is further ORDERED that the attachments tb the Complaint be UNSEALED. The Court has

reviewed and accepted the, parties' proposed redactions, has slightly modified them, and has
            ,
prepared a Redacted Version of the Complaint. It is further ORDERED that the Court's Redacted

Version of the Complaint shall be promptly placed on the public docket.




                                                                TER J. MESSITTE
                                                        UNITED STATES DISTRICT JUDGE
